Citation Nr: 1523204	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-15 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for Hashimoto thyroiditis and hypothyroidism.

2.  Whether new and material evidence has been received to reopen the claim for service connection for degenerative arthritis of the lumbar spine.

3.  Whether new and material evidence has been received to reopen the claim for service connection for Gulf War Syndrome.

4.  Entitlement to service connection for Gulf War Syndrome.

5.  Entitlement to service connection for fibromyalgia.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for radiculopathy of the bilateral lower extremities, to include as secondary to service-connected disability.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to January 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that the Veteran submitted additional evidence in May and July 2009, after the Statement of the Case was issued. This evidence is subject to initial review by the Board since the Veteran perfected her appeal after February 2, 2013, and did not request that the agency of original jurisdiction (AOJ) initially review the evidence. See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7015(e)(1) to provide an automatic waiver of initial AOJ review of evidence at the time of or subsequent to the submission of a substantive appeal where the substantive appeal is filed on or after February 2, 2013).

The issues of entitlement to service connection for Gulf War Syndrome, on the merits, and the claims for service connection for fibromyalgia and headaches, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed March 2007 rating decision, the RO denied the claims for service connection for Hashimoto thyroiditis and hypothyroidism, degenerative arthritis of the lumbar spine, and Gulf War Syndrome.
 
2. The evidence associated with the claims file subsequent to the RO's March 2007 rating decision is cumulative and redundant of evidence already of record at the time of that decision regarding the claims for Hashimoto thyroiditis and hypothyroidism and degenerative arthritis of the lumbar spine.

3.  The evidence received since the March 2007 rating decision relates to an unestablished fact necessary to substantiate the claim for Gulf War Syndrome.

4.  Radiculopathy of the bilateral lower extremities was not manifest in service or for many years thereafter and is not otherwise related to service.

5.  Radiculopathy of the bilateral lower extremities is not caused or aggravated by a service-connected disease or injury.


CONCLUSION OF LAW

1. The March 2007 rating decision denying service connection for Hashimoto thyroiditis and hypothyroidism is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2. New and material evidence has not been received to reopen the claim of service connection for Hashimoto thyroiditis and hypothyroidism. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence has not been received to reopen the claim of service connection for degenerative arthritis of the lumbar spine. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  As new and material evidence has been received, the claim for service connection for Gulf War Syndrome is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  Radiculopathy of the lower extremities was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred there in. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

6.  Radiculopathy of the lower extremities is not proximately due to, the result of, or aggravated by a service connected disease or injury. 38 U.S.C.A.  38 C.F.R. §3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) defined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an August 2010 pre- rating letter, the RO notified the Veteran of the evidence needed to substantiate the claims for service connection and the claims to reopen.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated her status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of her claims, in the August 2010 letter.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and VA and private treatment records. 

The Board acknowledges that the Veteran has not been afforded a VA examination pertaining to the claimed bilateral lower extremity radiculopathy.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. See also Duenas v. Principi, 18 Vet. App. 512 (2004).

In this case, with respect to the claimed bilateral lower extremity radiculopathy, there is no indication that that an event, injury, or disease occurred in service or that the disability may be associated with the Veteran's service or with another service-connected disability. Under these circumstances, the Board finds that a VA examination is not required, even under the low threshold of McLendon.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims on appeal are thus ready to be considered on the merits

II.  Claims to Reopen

A. Hashimoto Thyroiditis/Hypothyroidism and Degenerative Arthritis of the Lumbar Spine

The Veteran is seeking to reopen the claim for service connection for Hashimoto thyroiditis/hypothyroidism and degenerative arthritis of the lumbar spine, which were previously denied in a March 2007 rating decision.  

In denying the claim for service connection for Hashimoto thyroiditis and hypothyroidism, the RO noted that service treatment records were negative for any complaint, treatment, or diagnosis of Hashimoto thyroiditis or hypothyroidism. Post-service treatment records reflect that she was first diagnosed with hyperthyroidism in 2005, and on VA examination, the Veteran reported that she developed Hashimoto thyroiditis in 2005, and after examination, the examiner found it least as likely as not that the disability was service-connected.  The RO denied the claim, noting that the condition was neither incurred in nor caused by service.

With respect to the claimed degenerative arthritis of the lumbar spine, the RO noted that the Veteran was seen for one occasion of back discomfort in service in March 1990 and was assessed with dorso-lumbar strain.  There was no evidence of further back complaints in service or at discharge, and the RO found that the condition appeared to have acute and transitory and resolved with treatment.  The RO also noted that while a VA examiner, on examination in January 2007, diagnosed low back strain and degenerative arthritis of the lumbar spine and found that the disability was at least as likely as not service-connected, there was no rationale for the opinion provided.  The RO concluded that while there was record of treatment in service for a complaint of back pain, no permanent residual or chronic disability subject to service connection was shown by the service treatment records or demonstrated by evidence following service.

The Veteran was notified of the March 2007 rating decision and of her appellate rights in a letter that same month.  The Veteran did not appeal this decision or submit additional evidence within one year.  The March 2007 decision thus became final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Veteran requested that VA reopen the previously denied claims of service connection in July 2010.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108. 

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In this case, the newly-received evidence includes additional VA outpatient treatment records, additional private treatment records, and various written statements from the Veteran.

The continued VA and private treatment records reflect treatment and diagnosis of Hashimoto's thyroid and thyroiditis, without discussion of relationship of a thyroid disability to service.

Likewise, the continued private and treatment records discuss treatment related to her lumbar spine disability.  A January 2012 VA outpatient treatment report reflects that the Veteran was seen for complaint of back pain related to a fall at a store.  

In the written statements, the Veteran has continued to express that she believes that these disabilities is the result of her service, as she did not have the disabilities prior to service.

To the extent to which the submitted evidence demonstrates treatment of a current thyroid and lumbar spine disabilities, the claims were not previously denied on the basis of a lack of a current disability. Evidence that confirms a previously established fact is cumulative. The submitted treatment records do not document onset of thyroid or lumbar spine disability during service or a nexus to service. In other words, the presence of a current disability was previously of record. Alone and in connection with evidence previously assembled, this evidence reflecting treatment for the claimed disabilities is duplicative rather than new and material. 38 C.F.R. § 3.156(a). Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

To the extent to which the Veteran submitted lay evidence of thyroid and lumbar spine disability since service this evidence is likewise cumulative and redundant. See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992) (explaining testimony concerning how the claimant's ankle was injured was not new as the Veteran made that assertion many years earlier). In support of her prior claims, the Veteran previously related these disabilities to service.  On VA examination in January 2007, the Veteran also reported onset of back pain in service with continued problems since service.  Accordingly, these statements are cumulative and redundant of evidence previously of record.

Thus, the additional evidence received since the March 2007 rating decision does not relate to an unestablished fact necessary to substantiate the claims, nor does it raise a reasonable possibility of substantiating the claim for Hashimoto's thyroiditis and hypothyroidism and degenerative arthritis of the lumbar spine. Accordingly, the Board finds that the claims are not reopened.

B. Gulf War Syndrome

A claim for service connection for Gulf War Syndrome was likewise denied in a March 2007 rating decision.  In denying the claim, the RO noted that there was no evidence of record to indicate that any symptoms or diagnosed conditions have been attributed to Gulf War Syndrome.  The RO further noted that the disability had not been clinically diagnosed, and that the evidence was conflicting as to whether the Veteran actually had service in Southwest Asia.

The Veteran was notified of the March 2007 rating decision and of her appellate rights in a letter that same month.  The Veteran did not appeal this decision or submit additional evidence within one year.  The March 2007 decision thus became final with respect to this issue as well. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

With respect to the claim for Gulf War Syndrome, the Board notes that service connection can be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

A "qualifying chronic disability" includes an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders. 38 C.F.R. § 3.317(a)(2).

In this case, the newly-received private treatment records include private treatment records discussing complaint and treatment of a variety of complaints that have not necessarily been associated with a diagnosis, or only potentially related to a diagnosis.

For example, a May 2009 report noting right flank and right abdominal pain and nausea. A CT scan of the pelvis and abdomen revealed no abnormalities. She was assessed with abdominal pain and constipation.  

VA outpatient treatment records include a June 2010 report reflecting complaint of fatigue, which was determined to be likely due to her hypothyroidism.  An April 2011 report noted complaint of headache, dizziness, and weakness.  An October 2012 report notes that she was seen for complaint of right lower quad discomfort and mild right flank discomfort, and that she had been several times for the same complaint in the past. She was assessed with abdominal pain.  A February 2013 neurology consultation reflects complaint of migraine and sinus headache.

The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the March 2007 final denial of the claim for service connection. It is also not duplicative or cumulative of evidence previously of record.  While some of the Veteran's complaints and symptoms are similar to those described in treatment records of record at the time of the March 2007 rating decision, the newly-received evidence discusses various symptoms that could be part of an undiagnosed illness or a medically unexplained chronic multisymptom illness. Moreover, when combined with records indicating that the Veteran served in Southwest Asia, this evidence is suggestive of a possible relationship between a potential qualifying chronic disability and service and thus raises a reasonable possibility of substantiating the claim.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for Gulf War Syndrome are met. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. However, for reasons discussed below in the remand, the Board finds that further development is necessary before the merits of the claim can be addressed.

III.  Service Connection for Radiculopathy
of the Bilateral Lower Extremities.

The Veteran likewise contends that she is entitled to service connection for radiculopathy of the bilateral lower extremities, as she believes that this disability had its onset in or is otherwise related to service.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 38 U.S.C.A. § 1101. With respect to the current appeal, this list includes organic diseases of the nervous system. See 38 C.F.R. § 3.309(a). 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a). However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service. See 38 C.F.R. § 3.307.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.  38 U.S.C.A. § 1154.

The Veteran's service treatment records reflect no complaint, finding, or diagnosis with respect to the claimed bilateral lower extremity radiculopathy.  An October 1992 periodic physical notes that the lower extremities, spine, and neurologic system were normal.  A January 1999 discharge examination also reflects that the lower extremities, spine, and neurologic system were found to be normal.  Only a past history of bilateral knee patellofemoral syndrome was noted.  On report of medical history at discharge, the Veteran denied recurrent back pain or back injury, trick or locked knee, foot trouble, nerve injury, or paralysis.  

Following the Veteran's discharge from service, a December 2000 general medical examination completed in Germany reflects that a neurologic examination, including motor status, coordination, reflexes, sensory status, and equilibrium testing, was normal.  No abnormalities of the feet or legs were noted with the exception of bilateral patellofemoral pain syndrome with tendency of synovial effusion of the left knee.  

An April 2006 report from Leawood Family Care indicates that the Veteran presented with complaint of pain in both legs and knees, which had been present for 3 days.  She had developed lower extremity edema. The examiner noted that the Veteran's leg pain could certainly be from hypothyroidism and she wondered if the edema could be related to the under-replacement of her Synthyroid.  In May 2006, the same physician noted that the leg pain was improving and she still thought it was related to a combination of hypothyroidism and anemia.

A June 2006 report from Leawood Family Care indicates that he Veteran complained of a numb sensation from the midportion of her calves down over the soles of her feet.  The treating physician noted that this complaint was different than the initial evaluation and concern over leg pain.  An assessment of bilateral peripheral neuropathy-sensory was indicated.

A June 2006 report from the Saint Joseph Health Center reflects that the Veteran presented with complaint of paresthesias and weakness of both lower extremity.  She reported that he had cramping in the legs the previous day, and after she got home from work and took a nap, she could barely move her legs and was having difficulty walking.  A neurological examination was normal.  It was noted that she had previously been seen in April for some leg edema and was started on diuretics.  After physical examination, and assessment of vague neurologic symptoms of paresthesias and decreased lower extremity strength of unknown etiology was indicated.  The examiner suspected it was more musculoskeletal than neurologic.

A July 2006 report from neurologist Dr. L. indicates that he first saw the Veteran in June 2006 for pain in the legs and problems with walking.  She stated that she had this problem for several weeks when she noted pain in the legs from the knees to the feet as well as numbness and sensitivity.  She stated that he had swelling about 2 months ago, and the prior week her body locked up and she could not move.  She stated that she had a similar episode of pain in 2004.  After examination and testing, the examiner noted an impression of reported paroxysmal episodes of weakness and numbness suggesting an acute paroxysmal form of neuropathy, but her workup for paruria was negative.  Evidence of possible Hashimoto's thyroiditis was indicated.  There was no evidence of polymyositis.  The examiner noted that he could not determine if all of the Veteran's symptoms were explained on the basis of Hashimoto's thyroiditis.  He was unable to arrive and at definitive neurological explanation for her symptoms.

In July 2006, the Veteran underwent EMG and nerve conduction studies, which revealed evidence of mild chronic L4, L5, and S1 radiculopathy on the right and left.  

An August 2006 VA telephone triage not reflects that the Veteran reported problems with L4-L5-S1and that they were affecting the nerves in her legs.  She reported that the pain was in her low back and that she had some weakness in the legs and had fallen with walking.  

A January 2008 private treatment report notes that he Veteran complained of leg numbness and pain.  She was diagnosed with lumbosacral radiculopathy.  

In sum, there is no evidence that the Veteran's current bilateral lower extremity radiculopathy had its onset in service or are otherwise related to service. The service treatment records are silent for related complaints or diagnoses, and in fact, the lower extremities were noted to be normal and a neurological examination was also normal at discharge.  

The Veteran has not alleged that she had symptoms of radiculopathy of the lower extremities in service or until many years thereafter, and the first evidence of any of the claimed disorders is in 2006. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that weighs against a claim for service connection). See 38 C.F.R. § 3.303(b). 

Moreover, none of the VA or private treatment records report indicates a relationship between the Veteran's bilateral lower extremity radiculopathy and service. 

The Veteran does not related continuous symptoms of bilateral lower extremity symptoms since service and has merely expressed that the condition must be due to service since she did not have it before service.

Thus, based upon the cumulative record, we conclude that radiculopathy of the lower extremities first manifest years post service and that there is no nexus to service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

To the extent that the Veteran advances her own interpretation of her medical condition, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative evidence of record outlined above that documents no in-service complaints or post-service treatment or diagnosis related to an in-service injury or event.  Furthermore, we find the lay evidence to be inconsistent with the service treatment records and post-service treatment records relating onset of symptoms many years after service. Such lay evidence is not credible.

The Board has also considered the Veteran's statements to the effect that her leg complaints are related to her service in the Persian Gulf.  Here, however, to the extent that her symptoms have been attributed to a known diagnosis (radiculopathy/peripheral neuropathy), the disability is not a qualifying chronic disability.  38 C.F.R. § 3.317(a)(2)(1)(A).   For any leg symptoms that are potentially part of a chronic multisymptom illness, the Board notes that such complaints are encompassed in the matters of entitlement to service connection for Gulf War Syndrome and fibromyalgia are being remanded and are discussed below in greater detail.  

Finally, to the extent that the Veteran's bilateral lower extremity radiculopathy has been related to her lumbar spine disability, the Board's denial of entitlement to service connection for this disability precludes entitlement to service connection for radiculopathy of the bilateral lower extremities as secondary to lumbar spine disability. Where, as here, service connection for the primary disability has been denied, the Veteran cannot establish entitlement to service connection for a secondary condition as a matter of law. See 38 C.F.R. § 3.310(a), (b) (providing for service connection for a disability only where such disability is proximately due to, the result of, or aggravated by, a disease or injury that is already service-connected); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Accordingly, the claim for service connection for radiculopathy of the bilateral lower extremities must be denied.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

The application to reopen the claim for service connection for Hashimoto thyroiditis and hypothyroidism is denied.

The application to reopen the claim for service connection for degenerative arthritis of the lumbar spine is denied.

The application to reopen the claim for service connection for Gulf War Syndrome is granted.

Entitlement to service connection for radiculopathy of the bilateral lower extremities is denied.


REMAND

The Veteran contends that she is entitled to service connection for a Gulf War Syndrome, fibromyalgia, and a headache disorder, as she believes that these disabilities ire related to her service in Southwest Asia during the Persian Gulf War.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

As noted above, service connection can be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(1). 

A "qualifying chronic disability" includes an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders. 38 C.F.R. § 3.317(a)(2).

Manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to fatigue; signs or symptoms involving skin; headache; muscle pain; joint pain; neurological signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders. 38 C.F.R. § 3.317(b). 

For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic. The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(3), (4).

First and foremost, clarification as to whether the Veteran served in Southwest Asia is warranted.  A report from the National Personnel Records Center notes that the Veteran served in Southwest Asia from August 1991 to January 1992, and her DD214 reflects that she is in receipt of the Southwest Asia Service Medal. However, service treatment records reflect that the Veteran had a baby in July 1991, and a post-partum note reflects that she was going back to Germany in August.  A September 1991 treatment report notes that she was treated at the Bitburg Hospital in Germany.  A January 1992 treatment report reflects that the Veteran had no history of service in Southwest Asia.  

In this case, the Board finds that further clarification on whether the Veteran actually served in Southwest Asia is necessary, to include obtaining the Veteran's service personnel records and verification from any other source.

In addition, the Veteran's post-service treatment records reflect a variety of complaints including joint pain, headache, fatigue, dizziness, and abdominal pain.   At times, these complaints appear to be related to a known diagnosis, such as anemia, migraine headaches and Hashimoto's thyroiditis.  However, the evidence of record is inadequate to determine whether these symptoms are due to undiagnosed illness or are part of a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.

Furthermore, the Veteran's service treatment records document a few incidents of complaint of headache and musculoskeletal pain.  As such, the Board finds that an examination to determine the etiology of these claimed conditions is warranted, even if service is Southwest Asia is not verified.  

Given the foregoing, the Board finds that medical opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

 1. The AOJ should send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims for service connection for Gulf War Syndrome, fibromyalgia, and headaches. If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records. If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and her representative and request them to submit the outstanding evidence.

2.  The AOJ should obtain the Veteran's service personnel record, and-if necessary-the National Personnel Records Center, Records Management Center, and any other appropriate Federal agency to verify the Veteran's dates of service in the Southwest Asia theater of operations during the Persian Gulf War. Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c). If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3. Then, the AOJ should schedule the Veteran for a VA Gulf War/undiagnosed illness examination, with an appropriate examiner, if the Veteran's service in the Persian Gulf is confirmed.  If service in the Persian Gulf is not confirmed, the Veteran should still be afforded an examination to determine the nature and etiology of the claimed fibromyalgia and headaches.  The examiner must review the claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.

The examiner is requested to state whether the Veteran's complaints of headaches, fatigue, abdominal pain, joint pain, etc. are attributable to a known clinical diagnosis or to a disease process other than a known clinical diagnosis.  If the examiner cannot identify a known disease or disability which causes these symptoms, the examiner should so state. The examiner should clarify whether the symptoms in question are chronic in nature (e.g., present for 6 months or more).  The examiner should also indicate whether the Veteran's symptoms and complaints represent a medically unexplainable chronic multi-symptom illness defined by a cluster of signs or symptoms.

If the Veteran's complaints are attributable to a known clinical diagnosis (or if Persian Gulf Service is not confirmed), the examiner should render an opinion as to whether such disability at least as likely as not (e.g., a 50 percent or greater probability) etiologically related to active military service or events therein, to specifically include the reports of headaches and joint pain therein.  

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.  

4.  The AOJ should undertake any additional development it deems warranted.

5.  Then, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and her representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


